            Case 1:20-cv-02630-BCM Document 22
                                            21 Filed 01/15/21 Page 1 of 1
                              CHRISTOPHER J. BOWES, ESQ.
                                     54 Cobblestone Drive
                                      Shoreham, NY 11786
                                          Tel. (212) 979-7575
                                          Fax (631) 929-1700                                   1/15/21
                                           cjbowes@gmail.com
                                                                       January 15, 2021
   Via ECF
   Hon Barbara C. Moses
   United States Magistrate Judge
   Southern District of New York
   500 Pearl Street
   New York, NY 10007                                            Re:    Johnson v. Saul
                                                                        20 Civ. 2630(BCM)
   Dear Judge Moses:

          I am writing to request an extension of time, nunc pro tunc, in which to file plaintiff's
   Motion for Judgment on the Pleadings in this case. Plaintiff’s papers were due to be filed on
   January 7, 2021. This is plaintiff’s second request for an extension of time.

            Regrettably, due to inordinate work and family scheduled, I have not been able to
   complete these paper as anticipated. I have multiple matters which have unfortunately
   bottlenecked and made it difficult to complete these papers. I apologize to the Court and
   opposing counsel for these delays. With the kind consent of opposing counsel, Oona Peterson,
   Esq., I respectfully request that the Court approve the following revised schedule:

          January 22, 2021        Plaintiff’s Motion for Judgment on the Pleadings
          March 23, 2021          Defendant’s Motion for Judgment on the Pleadings
          April 7, 2021           Plaintiff’s Reply

           Thank you for Your Honor's attention to this matter.

                                                                 Very truly yours,

                                                                 /s/ Christopher J. Bowes
                                                                 Christopher J. Bowes, Esq

    cc:   AUSA Oona Peterson



Application GRANTED. The revised schedule is adopted in its entirety. SO ORDERED.


_______________________________
Barbara Moses, U.S.M.J.
January 15, 2021
